

115 HR 798 IH: Child Tax Credit Equity for Puerto Rico Act of 2017
U.S. House of Representatives
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 798IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2017Miss González-Colón of Puerto Rico introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide equitable treatment for residents of Puerto
			 Rico with respect to the refundable portion of the child tax credit and to
			 provide the same treatment to families in Puerto Rico with one child or
			 two children that is currently provided to island families with three or
			 more children.
	
 1.Short titleThis Act may be cited as the Child Tax Credit Equity for Puerto Rico Act of 2017. 2.Equitable treatment for residents of Puerto Rico with respect to the refundable portion of the child tax credit (a)In generalSection 24(d)(1) of the Internal Revenue Code of 1986 is amended by inserting or section 933 after section 112.
 (b)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2017.
			3.Same treatment of families in Puerto Rico with one child or two children that is currently provided
			 to island families with three or more children
 (a)In generalSection 24(d)(1) of the Internal Revenue Code of 1986 is amended by adding at the end the following: In the case of an individual who is a bona fide resident of Puerto Rico during the entire taxable year, subparagraph (B)(ii) shall be applied by substituting 1 or more qualifying children for 3 or more qualifying children..
 (b)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2017.
			